On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On July 23, 2008, Bozsik submitted an application for leave to file an original action in mandamus against Hon. James L. Kimbler. Upon review of the proffered filing, the court finds it to be without merit. Accordingly,
It is ordered by the court that Steven A. Bozsik’s July 23, 2008 application for leave is denied.